Citation Nr: 0507378	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-34 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and J.D.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran had recognized guerrilla service from May 1945 to 
September 1945 and Regular Philippine Army service from 
September 1945 to March 1946.  He died in March 1999.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Manila, the 
Republic of the Philippines.  The appellant and J.D. 
presented testimony at a hearing held at the RO in February 
2002.


FINDINGS OF FACT

1.  The veteran died in March 1999.  

2.  The veteran had no service-connected disabilities at the 
time of his death.

3.  The cause of death listed on the death certificate was 
chronic obstructive pulmonary disease, T/C Koch's infection 
and probable lung cancer.

4.  Pulmonary disease was not manifest in service.  

5.  Lung cancer was not manifest within one year of service 
separation.  

6.  Pulmonary tuberculosis was not manifest during service or 
within three years of service separation.

7.  A service-connected disability did not cause or 
contribute to the veteran's death.

8.  The veteran's service has been verified by the service 
department as being with the recognized guerrillas from May 
1945 to September 1945 and with the regular Philippine Army 
from September 1945 to November 1946.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (2004).

2.  The veteran does not have recognized active military 
service for purposes of the appellant's eligibility for VA 
non-service connected death pension benefits.  38 U.S.C.A. §§ 
101, 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.7, 
3.40, 3.203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a letter from the RO to the claimant in January 2003.  In 
this case, the claimant was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that she 
should submit pertinent evidence in her possession per 
38 C.F.R. § 3.159(b)(1).  The claimant was advised of how and 
where to send this evidence and how to ensure that it was 
associated with the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court stated that it recognized that where the 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
VCAA notice predated adjudication of the current claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, service records and private 
medical records have been obtained.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided.  There is no indication that 
there is any available additional relevant competent evidence 
to be obtained either by the VA or by the claimant, and there 
is no other specific evidence to advise her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that under the VCAA, VA will refrain from or 
discontinue assisting a claimant in obtaining evidence for a 
claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate the claim, such as in cases in which the 
appellant is requesting a benefit to which she is not 
entitled as a matter of law or where the claimant is 
ineligible because of a lack of qualifying service, lack of 
veteran status, or other lack of legal eligibility.  
Information regarding the veteran's service was obtained from 
the service department in March 2003.  In April 2003, the 
appellant was advised that the U.S. Army department had 
certified that her spouse had had recognized guerilla service 
from May 1945 to September 1945 and Regular Philippine Army 
service from September 1945 to March 1946.  As discussed 
below, the Board finds that the appellant is ineligible for 
VA death pension benefits, and thus, further assistance in 
regard to such claim will not be provided.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  38 
U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

I.  Service connection for the cause of the veteran's death

Factual background

In a March 1946 Affidavit for Philippine Army Personnel, the 
veteran reported that he did not have any wounds or illnesses 
incurred from December 1941 until the date of return to 
military control.

In a March 1946 certificate of discharge signed by the 
veteran, received from the appellant in January 2003, it is 
reported that his physical condition at the time of discharge 
was good.  

In a duplicated March 1946 certificate of discharge received 
from the appellant in April 2004, it was indicated that the 
veteran's physical condition at the time of discharge was 
unfit due to pulmonary tuberculosis.  However, the word 
"good" was not struck out as required.

In November 2002, Dr. Tatad stated that the veteran had 
records of consultation or confinement in a private hospital 
for Koch's pneumonia and beginning congestive heart failure 
in February 1999, and for cardiopulmonary arrest secondary to 
acute respiratory failure due to chronic obstructive 
pulmonary disease T/C Koch's and probable lung cancer in 
March 1999.  

In November 2002, the appellant stated that immediately after 
the war, the veteran was treated by a private physician.  He 
was treated for a case of pulmonary tuberculosis, 
bronchiectasis, constant coughing and infection of the lungs, 
and pneumonia.  He suffered this pulmonary tuberculosis and 
lung infection until his death and the pulmonary tuberculosis 
and lung infection later developed into lung cancer.  

In January 2003, the appellant stated that from all the 
sacrifices the veteran had made during World War II, he was 
sick from pulmonary tuberculosis, chronic obstructive 
pulmonary disease, and Koch's infection, which probably 
resulted in lung cancer.  He acquired pulmonary tuberculosis 
because of malnutrition according to his doctor and comrade 
in arms.  

In January 2003, J.D. stated that he was a close friend of 
the veteran and that he knows that the veteran was treated 
for pulmonary tuberculosis, bronchiectasis, constant coughing 
and infection of the lungs, and pneumonia.  He suffered this 
pulmonary tuberculosis and lung infection until his death and 
that it developed into lung cancer.  

In March 2003, the appellant stated that the veteran was 
treated by a private physician for pulmonary tuberculosis, 
bronchiectasis, constant coughing, and for infection of the 
lungs and pneumonia, from 1946 to 1979.

A May 2003 opinion from Dr. Escuadra states that the veteran 
suffered from a documented case of pulmonary tuberculosis, 
bronchiectasis, and pneumonia from 1946 to 1979.  Later he 
was treated by Dr. Jamito because of the same illness in 
1980.  In Dr. Escuadra's opinion, the veteran died from 
service-connected illness because cardiopulmonary arrest was 
the result of pulmonary tuberculosis and lung infection.

In May 2003, the veteran's granddaughter stated that in the 
1980's, she was requested to take care of the veteran, who 
was being treated by a doctor for pulmonary tuberculosis, 
bronchiectasis, lung infection, and pneumonia.  

In July 2003, the veteran's granddaughter indicated that she 
had been informed by the veteran that in service, he had 
acquired pulmonary tuberculosis, bronchiectasis, coughing, 
and infection of the lungs that turned into cancer of the 
lungs and pneumonia.  

In October 2003, Dr. Sampilo indicated that the veteran had 
been medically treated by him for asthmatic bronchitis in 
1963, pneumonitis in 1978, pneumonia in 1982, and Koch's 
infection (pulmonary tuberculosis) in 1985.

In November 2003, Dr. Alverez indicated that the veteran was 
treated by him for asthmatic bronchitis in March 1955, for 
pneumonia in January 1957, and for asthmatic bronchitis in 
November 1959 and February 1961.  

A February 2004 letter from J.D. states that the veteran was 
his comrade in arms.  He reported that they both participated 
in battles.  He stated that he personally knows that the 
veteran was treated for pulmonary tuberculosis by several 
doctors who paid the veteran a visit in their residence.  

During a February 2004 hearing at the RO, it was indicated 
that J.D. and the veteran were together during the war.  J.D. 
knew for a fact that the veteran was sick of pulmonary 
tuberculosis.  The veteran's pulmonary tuberculosis lasted 
until his death.  He was treated by a doctor who was a 
comrade in arms during wartime for a case of pulmonary 
tuberculosis.

In April 2004, the appellant indicated that she was 
submitting a certificate of relief from active duty.  She 
stated that we should take note that the physical condition 
of her husband was unfit for reasons of pulmonary 
tuberculosis.  

In May 2004, the RO advised the appellant that she had 
already submitted a copy of that certificate in January 2003 
with a note that it was authenticated.  The RO advised that 
there was a discrepancy in the contents of the certificates.  
The January 2003 submission did not indicate the words 
"Unfit" and "PTB".  She was advised to submit the original 
of the document to resolve the discrepancy.  

A May 2004 letter from Dr. Largoza indicates that the veteran 
was his patient in the years 1946, 1947, 1948, and 1949 for a 
case of pulmonary tuberculosis.  Medical records, however, 
were destroyed due to a typhoon in the early 1950's.

Pertinent law and regulations

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may be granted for bronchiectasis or 
malignant tumors when manifest to a compensable degree within 
one year following discharge from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for active tuberculosis 
when it is manifested to a compensable degree within three 
years following discharge from active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Evidence of 
activity on comparative study of X-ray films showing 
pulmonary tuberculosis within the 3-year presumptive period 
provide by 38 C.F.R. § 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  
38 C.F.R. § 3.371(a)(1) (2004).  Diagnosis of active 
pulmonary tuberculosis by private physicians on the basis of 
their examination, observation or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active pulmonary tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374 (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 C.F.R. 
§ 3.312(b).  Contributory cause of death is inherently one 
not related to the principal cause.  In order to constitute 
the contributory cause of death it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

A lay person is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, a lay person is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).



Analysis

The appellant has appealed the denial of service connection 
for the cause of the veteran's death.  The death certificate 
notes that the cause of the veteran's death was chronic 
obstructive pulmonary disease, T/C Koch's infection and 
probable lung cancer.

In this case, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) do not apply, as it has not been alleged that the 
veteran contracted pulmonary disease while engaging in combat 
with the enemy.  Rather, it has merely been alleged that he 
engaged in combat with the enemy.

The veteran denied having incurred illness from 1941 to the 
date of return to military control in March 1946.  This is 
probative evidence indicating that he did not have pulmonary 
disease before the date of return to military control.  

The March 1946 certificate of discharge signed by the veteran 
and received in January 2003 is probative evidence indicating 
that he did not have pulmonary disease on service discharge 
in March 1946.  It indicates that he was in good physical 
condition at the time of service discharge.  

The March 1946 certificate of discharge submitted by the 
appellant in April 2004 is not probative evidence indicating 
that the veteran had pulmonary disease in service.  It is an 
altered document as shown by the fact that the word "good" 
is not struck out.  The Board does not accept it as 
satisfactory evidence of in-service pulmonary disease in 
service.

The May 2003 opinion from Dr. Escuadra is not satisfactory 
evidence of a nexus to service.  Dr. Escuadra does not 
indicate how he knew that the veteran suffered from a 
documented case of pulmonary tuberculosis, bronchiectasis, 
and pneumonitis from 1946 to 1979.  This bare conclusory 
statement, without information provided to determine what the 
basis of the conclusion was, and without other satisfactory 
supporting evidence, is not satisfactory.  
38 C.F.R. §§ 3.371, 3.374 (2004).

Dr. Sampilo reported treatment by him for pulmonary diseases 
in 1963, 1978, 1982, and 1985.  Dr. Alverez reported that the 
veteran was treated by him for pulmonary diseases in March 
1955, January 1957, and November 1959 and February 1961.  
However, treatment and diagnosis remote from service does not 
establish an in-service nexus.  

The Board does not accept Dr. Largoza's May 2004 statement 
that the veteran was his patient in 1946, 1947, 1948, and 
1949 for a case of pulmonary tuberculosis.  He stated that 
medical records were destroyed and his statement came more 
than 55 years after the reported treatment.  Therefore, his 
statement does not comply with 38 C.F.R. §§ 3.371, 3.374.

The lay statements and testimony are not probative.  Lay 
persons are not competent to indicate diagnoses or medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).

Put simply, the evidence does not establish that any of the 
veteran's fatal pulmonary diseases had their onset in service 
or that bronchiectasis or lung cancer were manifest within 
one year of service separation or that pulmonary tuberculosis 
was manifest within three years of separation from active 
service, or that his pulmonary diseases are otherwise related 
to active service.  Accordingly, the veteran's pulmonary 
diseases were not incurred in or aggravated by service, and 
bronchiectasis, lung cancer, and pulmonary tuberculosis may 
not be presumed to have been so incurred in service.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 55.  Service connection for the cause of the 
veteran's death is denied.



II.  Death pension eligibility

Factual background

The RO requested verification of the veteran's service in 
January 2003.  In February 2003, the service department 
replied, enclosing an AGUZ Form 632 and a copy of the 
veteran's Affidavit for Philippines Army Personnel.  The Form 
632 indicates that the veteran had recognized guerilla 
service from May 1945 to September 1945 and Regular 
Philippine Army service from September 1945 to November 1946.  
In the veteran's March 1946 Affidavit for Philippine Army 
Personnel, he indicated that from May 1942 through April 
1945, he had joined the Guerillas, under the command of 
Captain [redacted].  From May 1945 to September 1945, he was 
attached to the 158th RCT, U.S. Army.  

Pertinent law and regulations

The Secretary shall pay pension to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in 38 U.S.C.A. § 1521(j).  
38 U.S.C.A. § 1541(a) (West 2002).

A veteran meets the service requirements of 
38 U.S.C.A. § 1521 if such veteran served in the active 
military, naval, or air service -- (1) for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a 
service-connected disability; (3) for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.7, 3.40 
(2004).  Service in the Philippine Scouts (except that 
described in paragraph (b) of this section is included for 
pension, compensation, dependency and indemnity compensation 
and burial allowance.  38 C.F.R. § 3.40(a)(2004).

Service before July 1, 1946 in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring benefits except, 
in pertinent part, for benefits under Chapters 11 and 13 of 
38 U.S.C.A.  38 U.S.C.A. § 107 (West 2002).  Pension benefit 
law is found under Chapter 15 of 38 U.S.C.A.  Id.

The service department's findings are binding and conclusive 
upon VA.  38 C.F.R. § 3.203 (2004).  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Analysis

The appellant has appealed the denial of VA death pension 
benefits.  In order to qualify for VA benefits, a claimant 
must demonstrate that she has basic eligibility for the 
benefits claimed.  The laws and regulations prevent the 
payment of death pension benefits to a surviving spouse of a 
veteran based on recognized guerilla service and Regular 
Philippine Army service.  The service department has verified 
that the veteran had service as a recognized guerrilla and 
with the Regular Philippine Army.  The findings of the 
service department are binding on VA.  38 C.F.R. § 3.203 
(2004); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The 
law indicates that the surviving spouses of veterans with 
service only in the Commonwealth Army of the Philippines or 
Guerrillas are not eligible for VA death pension benefits.  
38 U.S.C.A. §§ 107, 1521, 1541; 38 C.F.R. §§ 3.7, 3.40 
(2004).

In summary, the pertinent facts in this case are not in 
dispute and the law is dispositive.  The appellant's claim 
must therefore be denied because it is without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Basic eligibility for VA death pension benefits is denied.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


